               Case 2:20-cv-00530-JCC Document 30 Filed 03/08/21 Page 1 of 1




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    KYLE POFFENROTH,                                      CASE NO. C20-0530-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    RENTGROW, INC.,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to dismiss (Dkt. No.
18   29). All parties who have appeared in this matter have stipulated to dismissing all individual
19   claims with prejudice and class claims without prejudice. Thus, under Federal Rule of Civil
20   Procedure 41(a)(1)(A)(ii), this stipulation is self-executing. All individual claims in this action
21   are DISMISSED with prejudice and without an award of costs or fees to any party and all class
22   claims are DISMISSED without prejudice. The Clerk is DIRECTED to close this case.
23          DATED this 8th day of March 2021.
24                                                           William M. McCool
                                                             Clerk of Court
25

26                                                           s/Paula McNabb
                                                             Deputy Clerk

     MINUTE ORDER
     C20-0530-JCC
     PAGE - 1
